ACCEPTED
                                                                                                                   12-15-00112-CR
                                                                                                      TWELFTH COURT OF APPEALS
                                                                                                                    TYLER, TEXAS
                                                                                                              8/26/2015 4:21:35 PM
                                                                                                                     CATHY LUSK
                                                                                                                            CLERK

                              COURT OF AI'PEALS NO. 12-15-001 12-CR 

                                TRIAl. COURT C" US!:: NO. B·2 ] ,601 

                                                                                                  FILED IN
                                                                                           12th COURT OF APPEALS
MEI.ISSA IJ KOW NING II EKNANDEZ                               o        IN T il E 12111   CO URTTYLER, TEXAS
AI'I' llttANT 
                                                                            8/26/2015 4:21:35 PM
                                                                                                CATHY S. LUSK
VS.                                                            () 
                                 Clerk


TilE STATE Of' TEXAS. 

APPt: LLEE 	                                                   o        SM IT H CO Ul\TY. TEXAS




TO THE II0JliORABU: JUI>GE ot- SAI I) COURT:

        CO:\..::S NOW , the API'E l1..EE. State of T exll'i. by aoo through her Assis tant         Oi~tricl


Al10111('y. DanIel   co~.   and files Ihis MOlion (Of     " xten~ion   of Time to File Appdlce's Brief and in

suppon of the sante ,,"ould     ~ho""   the following :


                                                           L

        I. 	 Appellee's brief t~ due on Of before September 3. 2{)15

        2. 	 Appellee requests an addl1ional JO day~ from the current d ..... date of September 3.

               20 15 to October 3. 2015.

        3. 	   A[lpcll~ req~[s     an extension of time fOf the following       reason~:


                a.   COlJn~1   for the Appellant   chcc ~ed    Ihc Reponer's Record OU I of the District

                     Clerk 's file on June 12.2015. As oftoday's date. Augu_"1 26 , 2015. cOIJn-.c1 for

                     the Appellant has ElIled 10 return that copy of the Reponer"s Record to the

                     Districi Clerk.

                 b. A, MICh. counse l for the Appe ll ec docs nOl have a copy of the Reponer"s Record
                 "ilh which 10 comp lete hi s brief.

             e. 	 Coon:.el for die Appellee spoke wllh Appdlant's coons.el on Augu~t 26, 20 15,

                 and Appellant's cotHlsc l is working to return that copy oflile Reporter', Record

                 to the Henderson Counl)' Di strict C IN k.

       4. 	 Th is is the seeond Motion for Exten sion of Time requeMcd by Appellee.

       5. 	 The unders igned is nO! oee kin g Ihi~ nte nsion for tile      purposc~   of dela),.

       6. 	 Coo n,el for Appellanl is not opposed 10      Ihi~   Motion.




        WII EREFOR E. Appellee requests that the Coon gr.ll1tlhis Motl(N1 and eXlend the

deadline for fihng ils brief for 30 days.   rn~king   the new deadline October J. 20 15.




                                                           Re       tfully,




                                                           Assistant District Auorney
                                                           109 W. Corsican a. SIC. 103
                                                           Athen.~, Te~ as 7575 ]
                                                           Bar. No. 24074085
                                                           Pbone: 903·675 -6100
                                                           Fax: 903·675·6]<)6
                                 CI-; M.TIFl C,\TE OF SERVI CE

I, Daniel Co.>; , do ~~rtify thai a lrue and ~OrrectQOflY of Ihe foregoing MOli()fl l"a5 delivered 10
Appellant' s Allomey, Lillda Alt ier, by .At ·            al                     on 1his 1he ~day
of Augu~t , 201 5,                                       1J.I,.v{<t-J~, __


                                       Signed lh l~ lhe _ _ day of _ _     ---,,...,*
STATEOFTEXAS                          •

COUNTY OF II ENUERSON                 •

                                          AJo'fo'(llAVIT


        Before me, the undclliig ncd MHary, OIlthi, day, pen.on" lIy appeared Daniel Co)!., a person
whos.e ident ity IS known to me. After I administered an oath 10 him. upon his oath. he said:

         "My name is Daniel CO)l;. I am cap"ble of making this affidavit. The facls Slated in Ihis
affida\'it all' within my pefSQllal knowledge and arc true and correct.

         I am the: atlomey for the Slote of Te~a~ h . Mel issa Browning Ilcrn arnlcz in Coun of
Appc'al s Cau~e No. 12-14-OO112-CR. I have read thc foregoing Moeion to E~l end Time 10 File
Appellee's Brief lind it is true and COI'I'eCi"




                                                      Daniel    )!.


       Sub:.cribed and sworn to he fore me Ih is